Citation Nr: 1639691	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability, to include as secondary to PTSD.

3.  Entitlement to service connection for residuals of a concussion or traumatic brain injury (TBI), to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1974 to July 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2013 and November 2014, the Board remanded the matters on appeal to the RO for additional development.  After that development was completed, the Board subsequently remanded the matters again in December 2015 to obtain VA addendum opinions.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's low back disorder existed prior to service and was not permanently aggravated during service beyond the natural progression of the disability.

2.  The Veteran did not develop any other low back disorder as the result of service.

3.  The Veteran does not have a back disorder which was caused or aggravated by her service-connected PTSD.

4.  The Veteran's respiratory disorder is not related to service, and there is no competent probative evidence suggesting a link between the Veteran's service-connected PTSD and her respiratory disorder.

5.  The Veteran does not have residuals of a concussion or TBI.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, to include aggravation of a preexisting condition, have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2015).

2.  The criteria for service connection for a respiratory disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for residuals of a concussion have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

A standard May 2005 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment and personnel records have been obtained, as well as records from the Social Security Administration (SSA).  Post-service VA treatment records have also been obtained.

The Veteran was provided many VA examinations and opinions throughout the claim.  Most recently, she was provided January 2016 and March 2016 VA opinions, pursuant to the December 2015 Board remand.  The opinions are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and prior VA examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service-connected disorder. 38 C.F.R. § 3.310 (2015).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. 38 U.S.C.A. § 1111 (West 2014).  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 C.F.R. § 3.304 (b) (2015).

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Analysis

A.  Low Back Disorder

The Veteran's low back claim is reviewed for both direct and secondary service connection theories of entitlement.  As noted above, the Veteran's claim has been remanded several times previously, most recently in December 2015.

In the service treatment records, an October 1975 record noted a spinal anomaly at L-5 with spina bifida occulta present and also some deformity of the right pedicle at L-5.  Further, a November 1976 record indicated the Veteran fell from a chair while screwing in a light bulb.  She fell onto concrete hurting her left buttock and back.  The report indicated bruising on the left buttock and two contusions.

With regard to the direct service connection component of the claim, in November 2014 the Board requested a VA physician to determine the nature and etiology of all current back disorders.  Subsequent to the November 2014 remand, the Veteran was afforded a February 2015 VA examination.  The examiner determined that the Veteran's incidental finding of spina bifida occulta and congenital variant of anatomy clearly and unmistakably preceded and was not related to service.  She indicated further that there was no back condition found in the record that was a permanent aggravation of the pre-existing condition.  She also noted there was no back condition due to or a result of service.

In the December 2015 remand, the Board determined that the February 2015 VA examiner's opinion was inadequate, as she did not adequately respond to the questions posed in the November 2014 remand directives.  After the physical examination and review of the record, the February 2015 examiner diagnosed the Veteran with remote spina bifida occulta, which was noted in the examination request but not on current x-rays, and congenital hyperlordosis of the sacrum.  As to the etiology of the pre-existing conditions, the examiner opined that the Veteran's conditions were absolutely clearly and unmistakably preceding and not due to or the result of service.  As to the aggravation component of the claim, the February 2015 VA examiner noted "nor is there any back condition found in the medical record that is a permanent aggravation of a pre-existing condition, such as the conditions noted above."

The Board determined the February 2015 examiner did not use the appropriate standard as to the aggravation component of the claim and, thus, did not adequately answer the etiology question posed by the Board in November 2014.  The examiner indicated there was no "permanent aggravation" of a pre-existing condition, and thus did not indicate whether any current low back disorder clearly and unmistakably underwent no chronic increase in severity during or as a result of service. Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The Board indicated that the examiner's conclusions did not satisfy the onerous and very demanding clear and unmistakable evidence standard.  Additionally, the opinion did not address the Veteran's complaints of low back pain during service or the secondary aspect of the claim.  Thus, the claim was remanded for an additional VA opinion from the February 2015 VA examiner.

Thereafter, the February 2015 VA examiner provided a March 2016 addendum opinion.  With regard to the pre-existing back disorder diagnosed, she indicated the Veteran has x-ray findings consistent with an anatomic variant of the lumbosacral area of the spine, a condition she was born with.  The examiner noted there is no evidence of a permanent increase of the pre-existing condition during service other than potential manifestations of her congenital anatomy.  She indicated the contusions from service are bruises and these overwhelmingly do not cause permanent changes.  She further reported the service treatment records that show she was treated for acute low back issues, to include contusions, do not demonstrate any connection to her current condition.  The examiner concluded there is clear and unmistakable evidence that the Veteran's pre-existing back condition was not aggravated by service beyond its natural progression and there is no evidence of chronicity from the acute symptoms in service to her current symptoms.  Thus, those symptoms are not found in the medical record.

With regard to her secondary theory of entitlement to service connection, the March 2016 examiner indicated the Veteran's low back condition is not due to nor permanently aggravated by the service-connected PTSD, which was granted in March 2015 based on the Veteran's credible reports of military sexual trauma.  The examiner reported no aggravation is found as there is no direct evidence in the record, nor is there a salient medical explanation or reasoning that would connect the Veteran's low back condition with her PTSD, either by direct causal relationship, or permanent aggravation.

The Board finds that the opinion provided by the March 2016 VA examiner was highly probative as it reflects consideration of all relevant facts and evidence, including the prior VA examination reports, and the examiner provided a detailed rationale for the conclusion reached. See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  The Board finds the examiner adequately and thoroughly responded to the remand directives posed by the Board in December 2015, with regard to the direct and secondary theories of entitlement to service connection.  

The Board has considered the Veteran's statements; however, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of her back complaints.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Defects and degenerative processes affecting the spine are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's back complaints is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Here, the most probative medical opinion evidence is against the claim. 

In sum, this probative VA medical opinion fails to link any of the Veteran's current back disorders to service, to include an aggravation of a pre-existing back disorder.  Further, the opinion fails to establish service connection for a back disorder as secondary to service-connected PTSD.  Thus, the preponderance of evidence is against the claim; there is no doubt to be resolved, and service connection for a low back disorder is not warranted.

B.  Respiratory Disorder

The Veteran contends that she has a respiratory condition that is related to service, or in the alternative, that is secondary to her diagnosed PTSD.

With regard to direct service connection, the Veteran was afforded a January 2012 VA examination.  The examiner diagnosed the Veteran with COPD due to chronic heavy tobacco use since age 18.  The examiner concluded that there was no evidence of a pulmonary condition related to service and no evidence of hyperinflation in the record until June 2011.  She further noted that a chest x-ray from February 2011 did not show hyperinflation and no evidence was found of emphysema in the December 2011 CT scan of the chest.  She concluded the chest x-rays in service were over read as hyperinflation which was later determined by a pulmonologist to be normal.  She noted there was no restrictive or obstructive changes in the pulmonary function tests performed in service, no chest x-rays which showed any pulmonary condition until June 2011, and no emphysema found in the December 2011 chest x-ray.  Further, she reported the Veteran has a long history of heavy tobacco use, which was the reason for the current pulmonary condition.

Thereafter, a June 2015 VA opinion was provided with regard to her secondary claim.  The examiner indicated there was no medical evidence that the Veteran's respiratory condition was caused or aggravated by her symptoms of PTSD.  The Board then remanded the claim for an addendum opinion in December 2015.  Although, the Board found the January 2012 opinion adequate to decide the direct service connection claim, the June 2015 opinion was found not to be adequate with regard to the secondary service connection claim.

Thereafter, the March 2016 VA opinion submitted discussed the respiratory disability as related to PTSD.  The examiner indicated the Veteran's respiratory condition is not due to nor permanently aggravated by the service-connected PTSD.  She noted there is no direct evidence, nor is there a salient medical explanation or reasoning that would connect the respiratory condition with her PTSD, either by direct causal relationship, or permanent aggravation.

The Board finds the opinion of the March 2016 VA examiner to be highly probative with thorough rationale.  The opinion reflects consideration of all relevant facts and medical evidence, including the prior VA examination reports.  The examiner provided a detailed rationale for the conclusion reached. See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  The Board finds the examiner adequately and thoroughly responded to the remand directives posed by the Board in December 2015, with regard to secondary service connection for her respiratory condition.

The Board has considered the Veteran's statements; however, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of her respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Respiratory disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current respiratory disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Thus, in consideration of the evidence of record, the Board finds that the Veteran's respiratory condition is not related to service or service connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and service connection for a respiratory condition is not warranted. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).





C.  Residuals of a Concussion or TBI

The Veteran contends that she has residuals of a concussion or TBI from service.  She initially filed for service connection for an in-service head injury shortly after separating from service in August 1980.

The Veteran's service treatment records show that in February 1977 she was in an automobile accident and suffered a concussion.  She reported to the March 2014 VA examiner that while driving she hit a building to avoid hitting another car.  She reported hitting her head on the steering wheel and may have been knocked unconscious.

In the December 2015 remand, the Board noted a May 2009 VA polytrauma support clinic evaluation report, which included the evaluating psychiatrist's opinion that the Veteran's current presentation had been significantly influenced by a TBI decades earlier.  The psychiatrist indicated that a history of TBI might predispose an individual to developing dementia later in life.  The Board further noted an August 2008 VA treatment record which indicated an opinion that suspected that the Veteran had pseudodementia since her symptoms began in 1977.  These opinions conflicted somewhat with the January 2012 VA examination which indicated the Veteran's in-service concussion was mild with no chronic effects.

Subsequent to the November 2014 remand, the Veteran underwent a February 2015 VA examination.  The examiner indicated that there was nothing in the Veteran's history of upon examination to show that the in-service injury was responsible for the ongoing cognitive issues.  She indicated the Veteran's issues are related to concentration and attention.  The examiner noted that the Veteran's issue with attention was most often associated with interference by stress, anxiety and depression, which the Veteran attributed to her military sexual trauma.  Thereafter, the Board determined in the December 2015 remand that the record raised the issue of entitlement to service connection for residuals of a concussion or TBI, as secondary to service-connected PTSD.  Thus, an additional opinion was requested.

A January 2016 opinion was submitted addressing the issue of secondary service connection.  He indicated there was no evidence to support any residuals of a concussion.  He stated that after review of the records and the prior January 2015 opinion, that it was not possible for him or any other neurologist to comment regarding whether the Veteran's residuals of a concussion were caused or permanently worsened by her PTSD.  As noted, he indicated there was no evidence to support any residuals of a concussion in January 2015, and his opinion remained unchanged.  The opinion reflects consideration of all relevant facts and medical evidence, including the prior VA examination reports.  The examiner provided a detailed rationale for the conclusion reached. See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  The Board finds the opinion of the neurologist more probative than the opinions rendered by the mental health professionals because of the neurologist's expertise in neurological disorders.  

Considering all of the evidence, the Board finds that service connection for residuals of a concussion or TBI cannot be established, as the Veteran does not have a current disability during the pendency of her claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the February 1977 service treatment record indicated that the Veteran suffered a concussion as a result of a motor vehicle accident.  However, no credible and persuasive diagnosis of residuals of the concussion or TBI were found upon separation in April 1980, or thereafter.

The Board has considered the Veteran's assertions that she continues to have residuals from an in-service concussion.  However, the Veteran, as a lay person, is not competent to offer a diagnosis of residuals of a concussion or TBI as she does not possess the requisite specialized knowledge.  In this regard, such a diagnosis is a complex medical question and therefore, the Veteran is not competent to offer such a diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the most probative and persuasive medical evidence is against the finding that the Veteran has current residuals of a concussion, the Board finds that she does not have a current diagnosis prior to, or during, the pendency of the claim.  As such, service connection for residuals of a concussion or TBI is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a concussion or TBI.  Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a back injury, to include as secondary to PTSD, is denied.

Service connection for a respiratory disability, to include as secondary to PTSD, is denied.

Service connection for residuals of a concussion or TBI, to include as secondary to PTSD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


